Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the remarks filed on   
Claims 1-15 are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
March 27, 2020
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are:
sensing the sensor data comprising information about a surrounding environment of the vehicle
providing claim limitations with a complete meaning and/or tangible result.
Claims 11-15 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
provision of sensors from which to receive sensor data comprising information about a surrounding environment of the vehicle
providing claim limitations with a complete meaning and/or tangible result.
Claim 15 recites “A vehicle control device wherein the vehicle control device comprising:”  This claim limitation is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and contains a grammatical / idiomatic error.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Claims 1-9 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 
​Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 

“receiving sensor data comprising information about a surrounding environment of the vehicle; forming a reference representation model for each of a plurality of road references based on the received sensor data, wherein each reference representation model is indicative of a road reference geometry and comprises at least one reference component, each reference component being associated with a component class; assigning a weight to each reference component; forming a master reference model indicative of the road boundary representation, the master reference model comprising a corresponding master component for each component class; and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class.”
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by 
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
​Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “non-transitory computer readable medium” outside of the abstract idea. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the generic functions whose 
In addition, the limitation “receiving sensor data comprising information about a surrounding environment of the vehicle” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class” does not amount to an innovative concept since, as stated above in the step 2A, See, e.g., MPEP §2106.05(f)).The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “determining a road boundary representation for a vehicle positioned on a road” in Claim 1).  
(Claims 2 – 9): These claims depend from claim 1 and only add further details to the steps in that independent claim and are therefore also rejected on the same grounds as claim 1.
Claim 10 is rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for process. Therefore, we proceed to step 2A, Prong 1. 
​Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claim 10, the claims recite the abstract idea of 
“receiving sensor data comprising information about a surrounding environment of the vehicle; forming a reference representation model for each of a plurality of road references based on the received sensor data, wherein each reference representation model is indicative of a road reference geometry and comprises at least one reference component, each reference component being associated with a component class; assigning a weight to each reference component; forming a master reference model indicative of the road boundary representation, the master reference model comprising a corresponding master component for each component class; and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class.”
The step fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
​Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “non-transitory computer readable medium” outside of the abstract idea. 
Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the generic functions whose extent is correlated to updating a master reference model by updating each master component based on the reference components and the assigned weights within a common component class does not transform the abstract idea into a practical application of the abstract idea. 
In addition, the limitation “receiving sensor data comprising information about a surrounding environment of the vehicle” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)).The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to ” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a vehicle control system, the one or more programs comprising instructions for performing the method” in Claim 10). 

Claims 11-15 are is rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine. Therefore, we proceed to step 2A, Prong 1. 
​Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Here, with respect to independent claim 11, the claims recite the abstract idea of 
“at least one processor configured to execute instructions stored in a memory to perform a method for determining a road boundary representation for a vehicle positioned on a road, wherein the at least one processor is configured to: receive sensor data comprising information about a surrounding environment of the vehicle; form a reference representation model for each of a plurality of road references based on the received sensor data, wherein each reference representation model is indicative of a road reference geometry and comprises at least one reference component, each 
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be Gottschalk v. Benson.”).  
​Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “non-transitory computer readable medium” outside of the abstract idea. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the generic functions whose extent is correlated to updating a master reference model by updating each master component based on the reference components and the assigned weights within a common component class and the additional elements of a processor and does not transform the abstract idea into a practical application of the abstract idea. 
insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “update the master reference model by updating each master component based on the reference components and the assigned weights within a common component class and a processor” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)).The additional elements are specified at a high level of generality to simply implement the abstract idea See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “vehicle control device” in Claim 11 ). 
(Claims 12-14): These claims depend from claim 11 and only add further details to the steps in that independent claim and are therefore also rejected on the same grounds as claim 11.
Claim 15 is rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine. Therefore, we proceed to step 2A, Prong 1. 
​Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Here, with respect to independent claim 15, the claims recite the abstract idea of 
“at least one processor configured to execute instructions stored in a memory to perform a method for determining a road boundary representation for a vehicle positioned on a road, wherein the at least one processor is configured to: receive sensor data comprising information about a surrounding environment of the vehicle; form a reference representation model for each of a plurality of road references based on the received sensor data, wherein each reference representation model is indicative of a road reference geometry and comprises at least one reference component, each reference component being associated with a component class; assign a weight to each reference component; form a master reference model indicative of the road boundary representation, the master reference model comprising a corresponding master component for each component class; and update the master reference model by updating each master component based on the reference components and the assigned weights within a common component class.”
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
​Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “non-transitory computer readable medium” outside of the abstract idea. 
Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the generic functions whose extent is correlated to updating a master reference model by updating each master component based on the reference components and the assigned weights within a common component class and the additional elements of a processor and a vehicle control device does not transform the abstract idea into a practical application of the abstract idea. 
In addition, the limitation “receiving sensor data comprising information about a surrounding environment of the vehicle” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “update the master reference model by updating each master component based on the reference components and the assigned weights within a common component class. a processor and a vehicle control device” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)).The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to ” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “a vehicle comprising a vehicle control device” in Claim 15 ). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (US 2017/0261327), hereinafter Olsson et al. in view of Khosla et al. (US 6718259) hereinafter Khosla et al.
Regarding Claim , 
 disclose:
A method for determining a road boundary representation for a vehicle positioned on a road (), the method comprising: 
receiving sensor data comprising information about a surrounding environment of the vehicle () () (¶¶; “Monitoring the surroundings may be accomplished for instance by means of one or more sensors”); 
forming a reference representation model for each of a plurality of road references () based on the received sensor data, wherein each reference representation model is indicative of a road reference geometry  and comprises at least one reference component, each reference component being 
forming a master reference model indicative of the road boundary representation, the master reference model comprising a corresponding master component for each component class () (¶¶); and 
Olsson et al. fail to explicitly disclose:
assigning a weight to each reference component [Examiner Note: Olsson et al. does not disclose weighting but this feature is implicit when weights are equal which corresponds to no weighting at all.] and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class ().
Khosla teaches:
a prior art method for determining a road boundary representation using a known technique that is applicable to the method of Olsson et al.  Namely, the technique of assigning a weight to each reference component and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class to increase road geometry detection accuracy by adapting to changing road geometry in a self-learning manner to improve vehicle tracking, improve vehicle path target detection, and provide collision avoidance in autonomous vehicle systems () () () (). 
Khosla to the method of Olsson et al. would have yielded predictable results and resulted in an improved method.  Namely, a method that would assign a weight to each reference component for determining a road boundary representation and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class in Olsson et al. to increase road geometry detection accuracy by adapting to changing road geometry in a self-learning manner to improve vehicle tracking, improve vehicle path target detection, and provide collision avoidance in autonomous vehicle systems () () () (.
Regarding Claim , 
 disclose:
further comprising generating the road boundary representation based on the master reference model (Olsson et al: ¶¶).
Regarding Claim , 
 disclose:
further comprising: for each component class, forming a component candidate having an associated quality value based on the reference components and the assigned weights within a common component class, 

Regarding Claim , 
 disclose:
wherein the step of forming a component candidate comprises, for each component class, forming a weighted sum of each reference component and the assigned weight within a common component class () (Khosla: ) () (Khosla: Col 5, Line 51 - Col 6, Line 22) (Khosla: .
Regarding Claim , 
 disclose:
populating a filter with a plurality of formed component candidates and associated quality values for each component class; wherein the step of updating the master reference model is based on the populated filter and a predefined criteria () (Khosla: ) () (Khosla: .
Regarding Claim , 
 disclose:
wherein the predefined criteria is a function dependent on the quality values of the plurality of formed component candidates populating the filter() (Khosla: ) () (Khosla: Col 5, Line 51 - Col 6, Line 22) (Khosla: .
Regarding Claim , 
 disclose:
wherein the predefined criteria comprises selecting the component candidate having the highest associated quality value and updating the corresponding master component based on the selected component candidate within a common component class () (Khosla: ) () (Khosla: Col 5, Line 51 - Col 6, Line 22) (Khosla: .
Regarding Claim , 
 disclose:
wherein the assigned quality value is based on at least one of a sensor type, a position of road reference relative to the vehicle, sensor quality data, a tracking time of an associated road reference, a tracking stability of the associated road reference, a tracking status of the associated road reference a reference type, a latency, and an origin of the sensor data () ().
Regarding Claim , 
 disclose:
A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a vehicle control system (¶), the one or more programs comprising instructions for performing the method comprising: 
receiving sensor data comprising information about a surrounding environment of the vehicle () () (¶¶0009-; “Monitoring the surroundings may be accomplished for instance by means of one or more sensors”); 
forming a reference representation model for each of a plurality of road references () based on the received sensor data (¶¶0009-; “Monitoring the surroundings may be accomplished for instance by means of one or more sensors”), 
wherein each reference representation model is indicative of a road reference geometry and comprises at least one reference component, each reference component being associated with a component class (¶¶) [Examiner Note: ]; 
forming a master reference model indicative of the road boundary representation, the master reference model comprising a corresponding master component for each component class () (¶¶); and 
Olsson et al. fail to explicitly disclose:
assigning a weight to each reference component [Examiner Note: Olsson et al. does not disclose weighting but this feature is implicit when weights are equal which corresponds to no weighting at all.] and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class.
Khosla teaches:
a prior art method for determining a road boundary representation using a known technique that is applicable to the method of Olsson et al.  Namely, the technique of assigning a weight to each reference component and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class to increase road geometry detection accuracy by adapting to changing road geometry in a self-learning manner to improve vehicle tracking, improve vehicle path target detection, and provide collision avoidance in autonomous vehicle systems () () () (). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Khosla to the method of Olsson et al. would have yielded predictable results and resulted in an improved method.  Namely, a method that would assign a weight to each reference component for determining a road boundary representation and updating the master reference model by updating each master component based on the reference components and the assigned weights within a  Olsson et al. to increase road geometry detection accuracy by adapting to changing road geometry in a self-learning manner to improve vehicle tracking, improve vehicle path target detection, and provide collision avoidance in autonomous vehicle systems () () () (.
Regarding Claim , 
 disclose:
A vehicle control device comprising: 
at least one processor configured to execute instructions stored in a memory to perform a method for determining a road boundary representation for a vehicle positioned on a road (¶¶), wherein the at least one processor is configured to: 
receive sensor data comprising information about a surrounding environment of the vehicle () () (¶¶0009-; “Monitoring the surroundings may be accomplished for instance by means of one or more sensors”) ; 
form a reference representation model for each of a plurality of road references () based on the received sensor data (¶¶0009-; “Monitoring the surroundings may be accomplished for instance by means of one or more sensors”),
wherein each reference representation model is indicative of a road reference geometry and comprises at least one reference component, each reference component being associated with a component class (¶¶) [Examiner Note: ]; 

Ollson et el. fail to explicitly disclose:
assign a weight to each reference component; 
update the master reference model by updating each master component based on the reference components and the assigned weights within a common component class.
Khosla teaches:
a prior art method for determining a road boundary representation using a known technique that is applicable to the device of Olsson et al.  Namely, the technique of assigning a weight to each reference component and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class to increase road geometry detection accuracy by adapting to changing road geometry in a self-learning manner to improve vehicle tracking, improve vehicle path target detection, and provide collision avoidance in autonomous vehicle systems () () () (). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Khosla to the device of Olsson et al. would have yielded predictable results and resulted in an improved device.  Namely, a device that would assign a weight to each reference component for determining a road boundary  Olsson et al. to increase road geometry detection accuracy by adapting to changing road geometry in a self-learning manner to improve vehicle tracking, improve vehicle path target detection, and provide collision avoidance in autonomous vehicle systems () () () (.
Regarding Claim , 
 disclose:
wherein the at least one processor is further configured to, for each component class, form a component candidate having an associated quality value based on the reference components and the assigned weights within a common component class  () (Khosla: ) () (Khosla: Col 5, Line 51 - Col 6, Line 22) (Khosla: ; and 
wherein the at least one processor is further configured to update each master component based on each formed component candidate and the associated quality value(s) within a common component class () (Khosla: ) () (Khosla: Col 5, Line 51 - Col 6, Line 22) (Khosla: .
Regarding Claim , 
 disclose:
wherein the at least one processor is configured to, form a component candidate by forming a weighted sum of each reference component and the assigned weight within a common component class () (Khosla: ) () (Khosla: Col 5, Line 51 - Col 6, Line 22) (Khosla: .
Regarding Claim , 
 disclose:
wherein the at least one processor is further configured to: 
populate a filter with a plurality of formed component candidates and associated quality values for each component class; and update the master reference model based on the populated filter and a predefined criteria() (Khosla: ) () (Khosla: .
Regarding Claim , 
 disclose:
A vehicle comprising a vehicle control device, wherein the vehicle control device comprising: 
at least one processor configured to execute instructions stored in a memory to perform a method for determining a road boundary representation for a vehicle 
receive sensor data comprising information about a surrounding environment of the vehicle () () (¶¶0009-; “Monitoring the surroundings may be accomplished for instance by means of one or more sensors”); 
form a reference representation model for each of a plurality of road references () based on the received sensor data (¶¶0009-; “Monitoring the surroundings may be accomplished for instance by means of one or more sensors”), 
wherein each reference representation model is indicative of a road reference geometry and comprises at least one reference component, each reference component being associated with a component class (¶¶) [Examiner Note: ]; 
form a master reference model indicative of the road boundary representation, the master reference model comprising a corresponding master component for each component class () (¶¶); and 
Olsson et al. fail to explicitly disclose:
assigning a weight to each reference component [Examiner Note: Olsson et al. does not disclose weighting but this feature is implicit when weights are equal which corresponds to no weighting at all.] and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class.
Khosla teaches:
a prior art method for determining a road boundary representation using a known technique that is applicable to the vehicle of Olsson et al.  Namely, the technique of assigning a weight to each reference component and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class to increase road geometry detection accuracy by adapting to changing road geometry in a self-learning manner to improve vehicle tracking, improve vehicle path target detection, and provide collision avoidance in autonomous vehicle systems () () () (). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Khosla to the vehicle of Olsson et al. would have yielded predictable results and resulted in an improved vehicle.  Namely, a vehicle that would assign a weight to each reference component for determining a road boundary representation and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class in Olsson et al. to increase road geometry detection accuracy by adapting to changing road geometry in a self-learning manner to improve vehicle tracking, improve vehicle path target detection, and provide collision avoidance in autonomous vehicle systems () () () (.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. and Khosla et al. as applied above and further in view of Pijl et al. (US 2015/0087332) hereinafter Pijl et al.
Regarding Claim , 
 disclose:
wherein the filter is a dead-reckoning filter.
Pijl et al. teach:
A prior art method for determining a road boundary representation using a known technique that is applicable to the combination of references.  Namely, the technique of utilizing a dead reckoning filter to fuse information from multiple sensors into a short-term location estimate to more accurately estimate distances  (¶).
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Pijl et al. to the combination of references would have yielded predictable results and resulted in an improved method.  Namely, a method that would utilize a a dead reckoning filter to fuse information from multiple sensors into a short-term location estimate to more accurately estimate distances (¶).

Response to Amendments and Arguments
Applicant’s arguments with respect to Claims 1-7 and 9-15 under 35 U.S.C. §103 have been considered but they are not persuasive.  
 Thus, the remarks in response to the obviousness rejection do not comply with 37 CFR 1.111(b) and MPEP § 707.07.  Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The examiner notes specifically that many paragraphs pertinent to the claim rejections cited in this and the original nonfinal office action appear to have been overlooked.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes specifically that the rejection under 35 USC §103 has been made under KSR-D  (See: MPEP 2143(I)(D)).
Regarding Claims 2-7, 9, and 12-14, Applicant's arguments are based only upon dependencies from independent claims.  Therefore, the arguments are not persuasive.
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SCOTT A REINBOLD/           Examiner, Art Unit 3747